PER CURIAM.
In this workers’ compensation case, the judge of compensation claims denied the claim for wage loss benefits for the periods February 9, 1992 — February 22, 1992, August 9, 1992 — September 5, 1992, September 20, 1992 — -November 11, 1992, January 24, 1993 — March 21, 1993, and May 2, 1993— October 2, 1993. Although wage loss forms were submitted, the judge of compensation claims denied wage loss benefits for these periods because the claimant did not perform adequate work searches
The employer/carrier properly concede that the claimant’s failure to perform work searches did not preclude award of wage loss benefits on a deemed earnings basis. See Van Doran v. The Pope Company, 657 So.2d 1183 (Fla. 1st DCA 1995). Accordingly, the *294denial of wage loss benefits for the foregoing periods is reversed, and, on remand, the judge is directed to consider whether the claimant is entitled to wage loss benefits, as to the periods for which wage loss forms were timely submitted, on a deemed earnings basis.
In all other respects, the order is affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ALLEN and DAVIS, JJ., and SMITH, Senior Judge, concur.